Citation Nr: 1643227	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for the right ankle disability.  

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1978 to July 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed. 

In March 2015, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.  

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right hand disability and has not had such a disability during the pendency of the claim.     

2.  For the entire appeal period, the Veteran's right ankle disability is manifested by marked limitation of motion, with pain on motion, stiffness, weakness, and instability; but, there is no ankylosis of the ankle shown.  


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  For the entire appeal period, the criteria for an increased disability rating of 20 percent for the Veteran's right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In March 2015, the Board remanded the case and directed the AOJ to obtain updated treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's right ankle disability.  The Veteran was afforded such an examination in February 2016, and the examiner provided the requested information.  

In the March 2015 remand, the Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a right hand disability.  The Veteran was afforded such an examination in February 2016, and the VA examiner provided the requested opinion regarding whether there is any diagnosable right hand disability.  The Board acknowledges that the February 2016 VA examiner did not provide an opinion as to etiology of the Veteran's symptoms, to include discussion of the July 2010 opinion from the Veteran's treating VA provider, as requested in the March 2015 Board remand.  However, given that February 2016 VA examiner opined that there was no diagnosable right hand disability, the purpose of this remand directive - to determine whether the Veteran has a current right hand disability - was satisfied.  As such, this directive has been substantially complied with.  

The Board acknowledges that in the March 2015 remand, the Board requested that the paper and electronic record be provided to the VA examiners for review.  Because the full record is electronic, and such electronic record was provided to each examiner for review, the purpose of this remand directive is satisfied.  The Veteran's claims were readjudicated in a February 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  Here, regarding service connection for the right hand disability and the underlying claim for service connection for the right ankle disability, the RO provided pre-adjudication VCAA notice by letter in June 2008, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  Because entitlement to service connection for the right ankle disability has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled for this claim and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA examinations regarding the right hand in October 2008, July 2011, and February 2016.  The examiners each conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the examinations, in conjunction with the remaining lay and medical evidence of record, are adequate for purposes of determining service connection. 

Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the right ankle in October 2008, April 2010, July 2011, and February 2016.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's right ankle manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other evidence of record are adequate for rating purposes. 

The Board acknowledges that in a July 2009 Report of Contact, the Veteran argued that the October 2008 VA examination is inadequate because the VA examiner allegedly did not conduct a range of motion examination and allegedly did not physically examine the ankle.  However, the October 2008 VA examination report clearly shows range of motion findings; therefore, the Veteran's argument is without merit and does not render the October 2008 VA examination inadequate for purposes of determining the right ankle evaluation.  Similarly, the Board also acknowledges that in a September 2011 statement, the Veteran argued that his July 2011 VA examination was inadequate because the VA examiner just lightly touched his ankle, performed no other testing, and did not remove the Veteran's ankle brace.  However, the July 2011 VA examination report clearly shows range of motion findings; therefore, the Veteran's argument is without merit and does not render the October 2008 VA examination inadequate for purposes of determining the right ankle evaluation.

	Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran contends that he has a right hand disability that is related to service, specifically an in-service bruised and lacerated little finger and an in-service fourth right hand metacarpal fracture.  A March 1980 service treatment record shows that the Veteran lacerated and bruised his left little finger in service.  On the other hand, the Veteran's service treatment records, including the December 1982 orthopedic clinic record, confirm an in-service fourth metacarpal fracture that happened in 1981.  Thus, the in-service injury of right fourth metacarpal fracture is shown.  

The Veteran is competent to report his symptoms and observations, such as right hand pain and functional limitations due to pain, and the Board finds that these reports are credible.  The Veteran's family members are also competent to report their observations of the Veteran, such as seeing him in pain over the years, and the Board finds that these reports are credible.  As a layperson, the Veteran is not competent to provide an opinion as to the underlying cause of his right hand symptoms and his lay diagnosis of a right hand disability is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinion that he has current residuals of an in-service injury and a current right hand disability has no probative value.    

The Board acknowledges that the Veteran reports recurrent symptoms of the right hand since service, specifically pain and limitations due to pain.  For example, in his November 2009 notice of disagreement, the Veteran reported that he has continued to have chronic pain in this fingers and thumb in the right hand since his right hand was broken in service.  The Board also acknowledges that the Veteran has reported taking medications for his right hand symptoms since service.  The Board finds that these reports by the Veteran are credible.    

However, as discussed above, the Veteran's lay diagnosis of a current right hand disability has no probative value.  Here, the competent and probative evidence is against a finding that that the Veteran has a current right hand disability for which VA compensation can be paid.  

The February 2016 VA examiner's opinion has high probative value, as the examiner reviewed the claims file, provided sufficient rationale for her opinions, covered all relevant bases, and based her opinions on examination of the Veteran, on review of the Veteran's radiological studies, and on the Veteran's medical history and lay statements.  The February 2016 VA examiner also has the requisite medical training and expertise to determine whether there is a diagnosable right hand disability, to include residuals of an in-service fracture.  The February 2016 VA examiner reviewed the claims file and stated that the Veteran has a diagnosis of "history of right fourth metacarpal fracture 1981 with complete healing - no residuals."  The VA examiner noted the Veteran's history of right hand pain.  The VA examiner considered the December 2009 VA bone scan, which showed no abnormal increased or decreased uptake, and which showed no abnormalities of the right hand.  In all, the VA examiner declined to diagnosis a right hand disability.

The May 2010 medical opinion from the Veteran's VA physician, Dr. K. F., also has probative value, as she treated the Veteran, she is certified in Internal Medicine as well as Pain Management, and she based her opinions on the Veteran's medical history.  Dr. K. F. noted that the Veteran has had an x-ray of the right hand "which shows no significant abnormalities and bone scan which showed no uptake to the area."  It is also noted that he has tenderness of the right hand but no gross abnormalities. 

The Board also notes that the above medical evidence is uncontradicted by the remaining competent and probative evidence of record.  For example, the Veteran's service treatment records show that the Veteran did not have objective residuals of his in-service fracture.  The Veteran's service treatment records have probative value, as they provide contemporaneous medical findings by medical experts as to the Veteran's right hand condition after his in-service fourth metacarpal fracture.  Also, these medical experts have the requisite training to determine whether the Veteran's in-service fracture had any residual disability.  Specifically, a December 1981 orthopedic clinic service record shows that after treatment of the fracture, the Veteran's right hand had good rotation, good movement, no deformity, and neurologically the hand was within normal limits.  The x-ray study showed well-healed fracture.  The record notes a plan of rehabilitation over a two week period and follow up as needed.  There is no indication that the Veteran needed additional follow-up or further treatment.  Then, the June 1982 separation examination shows normal upper extremity.  

The Board acknowledges that an August 2008 VA x-ray of the right hand showed "Possible osteochondroma is present from the thumb metacarpal."  Otherwise the x-ray was unremarkable, in that it showed no current fracture, no significant degenerative disease, and no significant soft tissue abnormality.  Then, a June 2009 VA occupational therapy note stated that the x-ray study showed bone prominence on the right hand that "may be consistent with old avulsion injury with subsequent spur, or congenital."  However, the Board finds that an x-ray finding of "possible osteochondroma" has no probative value, as the use of terms like "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Therefore, any medical assessment based on this non-probative x-ray impression of possible osteochondroma also has no probative value.  The Board also notes that Dr. K. F. considered the Veteran's right hand x-ray and opined that this x-ray shows no significant abnormalities, and she noted that the bone scan showed no uptake to the area.  For these reasons, the August 2008 VA x-ray has no probative value as to the question of whether the Veteran has a current right hand disability.  

The Board also acknowledges that in July 2010, the Veteran's treating VA provider stated that the Veteran is being treated for right hand pain and that after reviewing the Veteran's chart, he is of the opinion that there is a direct relationship between the Veteran's "current medical condition" and the fracture he sustained in 1981.  However, the VA provider did not specify any right hand diagnosis or disability.  Therefore, this nexus opinion by the Veteran's VA provider in July 2010 provides no information to substantiate a finding of a current right hand disability.  

The Board has considered the Veteran's credible reports of right hand pain and limitations due to pain.  However, pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  On review, the competent and probative evidence is against a finding that a right hand disability existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a right hand disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  

Right Ankle Evaluation

The Veteran contends that the rating assigned for his right ankle disability does not accurately reflect the severity of his disability. 

As a preliminary matter, the Board acknowledges that the Veteran reported in his March 2010 statement that his physicians told him that he has a sciatic nerve problem that is caused by his gait.  As discussed above, the Veteran has no medical training or expertise.  He is therefore not competent to determine the etiology of a neurological impairment, and the Veteran's opinion that he has a neurological impairment that can be attributed to his right ankle disability has no probative value.  Further, though the Veteran is competent to attest to a contemporaneous medical opinion, the Board finds that this report is not credible because it is inconsistent with the medical evidence of record.  Specifically, in a September 2009 VA orthopedic surgery note reflects that the Veteran's sciatic nerve issue is being addressed.  There is no mention that the VA provider found that the sciatic nerve issue is attributable to the Veteran's right ankle disability.  Then, in a May 2010 letter, from the Veteran's VA physician, it is noted that the Veteran has possible nerve impingement and lumbar radiculitis due to a nonservice-connected low back disability.  Because the competent medical evidence of record shows that the Veteran's nerve impairment is not separately and medically attributable to his service-connected right ankle disability, the Board will not consider right lower extremity neurological manifestations in rendering an evaluation for the right ankle on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran's right ankle disability is currently evaluated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Application of this code is proper, as it contemplates the Veteran's right ankle symptoms, to include limited motion.  

Because the Veteran retains the ability to move the right ankle during the entire appeal period, and because there is no lay or medical evidence of ankylosis of the right ankle during the entire appeal period, DC 5270 (pertaining to ankylosis of the ankle or its functional equivalent) does not apply.  38 C.F.R. § 4.71a.  Although the Veteran has impairment of the posterior tibialis tendon or ligament, as shown in the October 2008 VA examination, the evidence does not show actual impairment of the tibia or fibula itself.  While evaluations under DC 5262 may be based in part upon ankle disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of the right lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  The Board has considered the applicability of other diagnostic codes and concludes that no other codes apply.  The Board will discuss the applicable codes below.  

Under DC 5271, regarding limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion; and, a 20 percent maximum rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.

For VA purposes, normal ankle dorsiflexion is 0 to 20 degrees, and normal ankle plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The terms "moderate" and "marked" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

During the entire appeal period, to include on VA examination in October 2008, April 2010, July 2011, and February 2016, the Veteran has complained of right ankle symptoms of pain, stiffness, intermittent swelling, weakness, and instability, and the evidence shows that the Veteran wears a right ankle brace.  The Veteran is competent to report his right ankle symptoms, and the Board finds that these reports are credible.  

During the entire period on appeal, the objective evidence shows objective limitation of ankle dorsiflexion of at worse 10 degrees, when considering where pain begins.  Specifically, the April 2010 and July 2011 VA examinations showed right ankle dorsiflexion limited to 10 degrees. Also, the October 2008 VA examination showed dorsiflexion of 20 degrees, with pain beginning at 10 degrees.  Further, the objective evidence shows objective limitation of ankle plantar flexion of at worse 15 degrees on VA examination in July 2011.  The Board additionally notes that the April 2010 VA examination showed plantar flexion limited to 20 degrees, and the October 2008 VA examination showed plantar flexion of 40 degrees, with pain beginning at 30 degrees.  

Further, though the evidence, to include the above-discussed VA examinations, does not show measured additional limitation due to the Deluca factors, including due to weakness, stiffness, and instability, even with repetitive use, the objective evidence shows impairment due to instability and weakness on examination.  Specifically, the October 2008 VA examiner noted that though there was no additional limitation of motion on dorsiflexion or plantar flexion after repetitive use testing, there was objective evidence of right ankle instability, with pain and weakness on inversion of the ankle.  The October 2008 VA examiner also noted that the Veteran has a painful posterior tibialis tendon.  The October 2008 VA examiner noted that the Veteran's right ankle is unstable to lateral stress and is frequently "resprained."  The Board also notes that a November 2009 VA podiatry note shows that the Veteran has pain on inversion and eversion of the right ankle, greater on inversion.  The Veteran has also reported giving way of the right ankle, to include on VA examination in April 2010.  

On review, because the Veteran's measured range of motion of the right ankle is at worse limited to more than half the normal range on plantar flexion, and given the objective evidence showing impairment due to joint weakness, instability, and pain on inversion and eversion, the Board finds that the Veteran's right ankle impairment more nearly approximates the level of "marked" limitation of motion and impairment under DC 5271.  Thus, the criteria for a 20 percent rating under DC 5271 are met, and an increased rating of 20 percent for the right ankle disability under DC 5271 is warranted for the entire appeal period.

The Board acknowledges that in a June 2015 VA emergency department note, the Veteran reported injuring his right ankle in a fall the day before and that there was swelling and pain of the right ankle.  The Veteran stated he was still able to walk, though it is uncomfortable.   On examination, there was swelling.  The Veteran was still able to flex and extend and invert the foot, though there was pain on motion, with worse pain on inversion of the right foot.  He was diagnosed with right ankle sprain.  Because there is no indication in the record that the Veteran's June 2015 injury caused any ankylosis of the Veteran's right ankle, the Board finds that any exacerbation of the Veteran's right ankle symptoms such as swelling due to this fall is contemplated by the 20 percent rating under DC 5271, for marked limitation of motion.  For the above reasons, because no ankylosis is shown, and because 20 percent is the maximum rating provided under DC 5271, a rating greater than 20 percent is not warranted for the right ankle disability.  

At no point during the applicable rating period have the criteria for a rating higher than 20 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating higher than 20 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Board acknowledges that the Veteran's right ankle disability impacts his ability to work.  For example, in a May 2010 letter from an employer, it is noted that the Veteran has had excessive absences due to doctors' appointments and sick days in part for his right ankle.  Also, in the February 2016 VA examination, it is noted that the Veteran's right ankle disability limits his ability to climb stairs, walk on uneven surfaces, and do aerobic activity.  A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record (due to service-connected disability).  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

However, TDIU is not reasonably raised in conjunction with the appeal because the Veteran himself has reported that he cannot maintain employment due to a combination of his service-connected and nonservice-connected disabilities.  The Board notes that the Veteran is service-connected for bilateral knee disabilities, a psychiatric disability, and the right ankle disability on appeal.  In a June 2010 letter, the Veteran reported that his nonservice-connected back disability in part prevents him from performing physical tasks such as standing and sitting at work.  Further, the Veteran has reported that he became unemployed in 2010 due to multiple arthritis disabilities, as shown in the July 2011 VA examination, but there is no indication in the record that the Veteran has arthritis of the right ankle.  Further, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at this time.  For these reasons, the Veteran is not shown to be precluded from maintaining substantially gainful employment as a result of his service-connected right ankle disability on appeal, and TDIU has not been reasonably raised by the record and is not before the Board at this time.  



Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right ankle disability, which is manifested by limitation of motion, with pain on motion, stiffness, weakness, and instability.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability, a disability that is on appeal, or a nonservice-connected disability.  The Veteran is currently evaluated for right knee arthritis, rated as 20 percent disabling prior to April 22, 2010, and as 30 percent disabling from April 22, 2010; unstable right ankle, rated by the Board as 20 percent disabling; depressive disorder, rated as 10 percent disabling from July 7, 2010; and, left knee degenerative joint disease, rated as 10 percent from May 29, 2012.  The Veteran has at no point during the current appeal indicated that his right ankle disability results in additional symptomatology when looked at in combination with his remaining service-connected disabilities or with the right wrist disability that is pending adjudication for service connection.  


ORDER

Entitlement to an increased initial disability rating of 20 percent for the right ankle disability is granted for the entire appeal period, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to service connection for a right hand disability is denied. 


REMAND

In the March 2015 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a right wrist disability.  The Veteran was afforded a VA examination in February 2016, and the VA examiner diagnosed chronic right wrist strain.  However, no opinion regarding etiology of this diagnosed disability was provided.  Because the AOJ did not obtain an opinion as to the etiology, the AOJ's actions did not comply with the Board's March 2015 remand directives.  Accordingly, this matter must again be remanded to obtain an addendum medical opinion to determine the etiology of a right wrist disability.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from the medical professional who performed the February 2016 VA examination (or suitable substitute).  Do not obtain a new VA examination unless the medical professional states that a new examination is necessary.  Make the claims file available to the examiner for review of the case.   

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any diagnosed right wrist disability at any point during the appeal period, to include chronic wrist strain, is related to service, to include the Veteran's in-service right upper extremity injury.  

		The examiner's attention is invited to the following:

a. The July 2010 opinion from the Veteran's treating provider.

b. Competent and credible statements showing that Veteran has had right wrist symptoms since service. 

c. The diagnosis of chronic wrist strain shown on the February 2016 VA examination. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., no rationale is provided to support an etiological opinion), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If a benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


